OPINION
BY THE COURT:
Submitted on motion of the appellee to dismiss the appeal for the reason that this Court lacks jurisdiction to hear this matter. We are cited to §1032-1 GC, which provides that an appeal may be taken to the Common Pleas Court from orders of any board or tribunal therein named under the terms defined in the Section, and at the end thereof the Section includes this language:
l
' “So far as consistent with the rights of others such appeal shall by the trial court be given precedence over other matters and the decision of such Common Pleas Court shall be final.”
The motion will be overruled upon the authority of Cincinnati Polyclinic v Balch, 92 Oh St, 415, 111 N. E. 159; Karpanty v Karpanty, 39 Oh Ap 194.
In the reply memorandum of the appellee it is suggested that the appeal is noted as upon questions of law and fact and that it may not so proceed. In passing upon an earlier motion filed in this appeal, we commented upon the fact that there was a question whether, or not the appeal was properly prosecuted upon questions of law" and fact, and suggested that if it was desired to test this question a proper motion should be filed to accomplish this purpose. We find no such motion in the record and are not disposed to pass upon it merely upon a suggestion which is made in the reply brief, as this is not the proper procedure to invoke the action of this Court.
GEIGER, PJ., BARNES & HORN-BECK, JJ., concur.